       Case 1:17-cv-02989-AT Document 1011 Filed 11/13/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

 DONNA CURLING, et al.

       Plaintiffs,
                                                CIVIL ACTION
       v.
                                                FILE NO. 1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,

       Defendants.


                     RULE 5.4 CERTIFICATE OF SERVICE

      Pursuant to Local Rule 5.4, Defendants Brad Raffensperger, David J.

Worley, Rebecca N. Sullivan, Anh Le, and Matthew Mashburn (collectively, the

“State Defendants”), in their official capacities by and through their counsel of

record, hereby certify that on November 13, 2020, the undersigned served a

true and correct copy of the following:

      1. State Defendants’ Objections to Plaintiffs’ Request for Production of

Documents and Inspection of Things to Non-Party Jordan Fuchs [Doc. 1001-

1],

      upon the following counsel of record via email:




                                          1
     Case 1:17-cv-02989-AT Document 1011 Filed 11/13/20 Page 2 of 5




Cary Ichter                             Bruce P. Brown LAW LLC 1123
Ichter Davis LLC                        Zonolite Road, Suite 6 Atlanta,
Suite 1530                              Georgia 30306
3340 Peachtree Road N.E. Atlanta,       bbrown@brucepbrownlaw.com
Georgia 30326
cichter@ichterdavis.com



David D. Cross                          John Michael Powers
John P. Carlin                          David R. Brody
Lyle F. Hedgecock                       Ezra David Rosenberg
Mary G. Kaiser                          Lawyers’ Committee for Civil
Veronica Ascarrunz                      Rights Under Law
Eileen M. Brogan                        Suite 900
Morrison & Foerster, LLP 2000           1500 K Street, N.W.
Pennsylvania Avenue, NW                 Washington, DC 20005
Washington, DC 20006                    jpowers@lawyerscommittee.org
dcross@mofo.com                         dbrody@lawyerscommittee.org
jcarlin@mofo.com                        erosenberg@lawyerscommittee.org
lhedgecock@mofo.com
mkaiser@mofo.com
vascarrunz@mofo.com
ebrogan@mofo.com



Kaye Burwell                            Robert Alexander McGuire
David Lowman                            Robert McGuire Law Firm
Cheryl Ringer                           113 Cherry Street #86685
Fulton County Attorney’s Office         Seattle, WA 98104-2206
141 Pryor Street, Suite 4038            ram@lawram.com
Atlanta, Georgia 30303
kaye.burwell@fultoncountyga.gov
david.lowman@fultoncountyga.gov
cheryl.ringer@fultoncountyga.gov


                                    2
       Case 1:17-cv-02989-AT Document 1011 Filed 11/13/20 Page 3 of 5




 Halsey G. Knapp, Jr.
 Adam Martin Sparks
 Grant Edward Schnell
 Krevolin & Horst, LLC
 One Atlantic Center, Suite 3250
 1201 West Peachtree Street, NW
 Atlanta, GA 30309
 hknapp@khlawfirm.com
 sparks@khlawfirm.com
 grant.schnell@hklaw.com



This 13th day of November, 2020.


                              Robbins Ross Alloy Belinfante Littlefield
                              LLC

                              Vincent R. Russo
                              Georgia Bar No.: 242628
                              vrusso@robbinsfirm.com
                              Joshua B. Belinfante
                              Georgia Bar No.: 047399
                              jbelinfante@robbinsfirm.com
                              Alexander F. Denton
                              Georgia Bar No.: 660632
                              adenton@robbinsfirm.com
                              Carey Miller
                              Georgia Bar No.: 976240
                              cmiller@robbinsfirm.com
                              500 14th Street, N.W.
                              Atlanta, GA 30318
                              Telephone: (678) 701-9381
                              Facsimile: (404) 856-3250




                                     3
Case 1:17-cv-02989-AT Document 1011 Filed 11/13/20 Page 4 of 5




                       TAYLOR ENGLISH DUMA LLP

                       /s/R. Dal Burton
                       Bryan P. Tyson
                       GA Bar No. 515411
                       btyson@taylorenglish.com
                       Jonathan D. Crumly
                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       R. Dal Burton
                       Georgia Bar No. 097890
                       dburton@taylorenglish.com
                       Diane Festin LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       lparadise@taylorenglish.com
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 770.434.6868

                       Attorneys for State Defendants




                              4
       Case 1:17-cv-02989-AT Document 1011 Filed 11/13/20 Page 5 of 5




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing RULE 5.4 CERTIFICATE OF SERVICE has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/ R. Dal Burton
                              R. Dal Burton




                                      5
